Name: 94/567/EC: Commission Decision of 27 July 1994 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  documentation;  Europe;  animal product
 Date Published: 1994-08-20

 Avis juridique important|31994D056794/567/EC: Commission Decision of 27 July 1994 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) Official Journal L 215 , 20/08/1994 P. 0028 - 0030COMMISSION DECISION of 27 July 1994 amending Decision 88/234/EEC authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) (94/567/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Commission Decision 88/234/EEC (3), as last amended by Decision 94/336/EC (4), has introduced several grading methods for use in the United Kingdom;Whereas the United Kingdom has requested the Commission to authorize the use of a new method for grading pig carcases in Northern Ireland and the use of new formulae for calculating the lean meat content of carcases under existing grading methods applied in Northern Ireland; whereas the information required pursuant to Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5) has been submitted; whereas evaluation of the request has shown the conditions for authorizing the said method of grading and the new formulae to be fulfilled;Whereas it is appropriate to apply the amendments from 1 July 1994, the date of entering into force of the amendments introduced by Regulation (EC) No 3513/93 to Regulation (EEC) No 3220/84;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 88/234/EEC is hereby amended as follows:1. the following indent is added to Article 1a:'- the apparatus termed "Fat-O-Meater (FOM)" and assessment methods related thereto, details of which are given in Part 3 of Annex IA`.2. Annex IA is amended as follows:(a) point 3 of Part 1 is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 77,6 - 0,95 x1 - 0,99 x2 + 0,03 x3where:^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of back-fat (including rind) in millimetres, measured six centimetres off the midline of the carcase at the last rib (measurement known as "P2"),x2 = the thickness of back-fat (including rind) in millimetres, measured at six centimetres off the midline of the carcase, between the third and fourth last ribs (measurement known as "rib-fat"),x3 = x2 squared.The formula shall be valid for carcases weighing between 60 and 86 kilograms.`;(b) point 3 of Part 2 is replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 81,4 - 0,75 x1 - 1,79 x2 + 0,05 x3where:^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of back-fat (including rind) in millimetres, measured six centimetres off the midline of the carcase at the last rib (measurement known as "P2"),x2 = the thickness of back-fat (including rind) in millimetres, measured at six centimetres off the midline of the carcase, between the third and fourth last ribs (measurement known as "rib-fat"),x3 = x2 squared.The formula shall be valid for carcases weighing between 60 and 86 kilograms.`;(c) the following Part 3 is added:'PART 3Fat-O-Meater (FOM)1. Grading of pig carcases shall be carried out by means of the apparatus termed "Fat-O-Meater (FOM)".2. The apparatus shall be equipped with a probe of six millimetres diameter containing a photodiode of the Siemens SFH 950/960 type and having an operating distance of between 3 and 103 millimetres. The results of the measurements are converted into estimated lean meat content of means of a computer.3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 76,6 - 1,91 x1 - 0,39 x2 + 0,04 x3 + 0,06 x4where:^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of back-fat (including rind) in millimetres, measured six centimetres off the midline of the carcase at the last rib (measurement known as "P2"),x2 = the thickness of back-fat (including rind) in millimetres, measured at six centimetres off the midline of the carcase, between the third and fourth last ribs (measurement known as "rib-fat"),x3 = x1 squared,x4 = the thickness of muscle in millimetres, measured at the same time and in the same place as x2 (measurement known as "rib-muscle").The formula shall be valid for carcases weighing between 60 and 86 kilograms.`Article 2 This Decision is addressed to the United Kingdom.It shall apply with effect from 1 July 1994.Done at Brussels, 27 July 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 105, 26. 4. 1988, p. 15.(4) OJ No L 150, 16. 6. 1994, p. 34.(5) OJ No L 285, 25. 10. 1985, p. 39.